Case 3:20-cv-03036-TLB Document 50           Filed 06/02/21 Page 1 of 1 PageID #: 727




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION

LANCE JOSEPH PARKER                                                           PLAINTIFF

V.                              CASE NO. 3:20-CV-3036

SHERIFF JIM ROSS,
Carroll County, Arkansas;
CAPTAIN LOOKINGBILL;
MAJOR WILLIAMS;
CAPTAIN CHAD COLE;
LIEUTENANT HERRLIN;
NURSE WATKINS;
NURSE C. KAUFFMAN;
and CORY SPAIN                                                           DEFENDANTS

                                         ORDER

       Comes on for consideration the Report and Recommendation (Doc. 49) filed in this

case on May 13, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge for

the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the case is DISMISSED WITHOUT PREJUDICE

under Federal Rule of Civil Procedure 41(b) for failure to prosecute, failure to obey the

orders of the Court, and failure to comply with Local Rule 5.5(c)(2).

       IT IS SO ORDERED on this 2nd day of June, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
